DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 12 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The references cited in the Information Disclosure Statements (IDS) filed on 07/22/2020 has been considered.

Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C)          the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Reader Unit, Detection Unit and Discharge Unit in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Print Unit is read by the Examiner as being item 107 of Fig. 2, described as a printer that prints an image on a sheet, Specification on ¶0024.
The Reader Unit is read by the Examiner as being item 122 of Fig. 2, described as a reader apparatus that obtains a read image by reading a sheet printed by the printer, Specification on ¶0026.
The Detection Unit is read by the Examiner as being item 124 of Fig. 2, described as a processor that implements a discharge function, Specification on ¶0028.
Discharge Unit is read by the Examiner as being item 132 of Fig. 2, described as a processor that implements the discharge function of the discharge apparatus 30 and responsible of discharging the printed sheet to one of the discharge destinations,  Specification on ¶0028.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oki (U.S PreGrant Publication No. 2019/0356789 A1, hereinafter ‘Oki’) in view of Tsukamoto (U.S PreGrant Publication No. 2019/0238685 A1, hereinafter ‘Tsukamoto’).

With respect to claim 1, Oki teaches a discharge system (e.g., a printing system 10, ¶0018) comprising: a reader unit (i.e., a reader 20, ¶0020, Fig. 3) configured to obtain read images (i.e., configured to optically read image(s) from a printed matter, said printed matter being based on image data, ¶0018 - ¶0020, ¶0025), a detection unit (i.e., image analyzer 42, ¶0026, Fig. 2) configured to detect a printing failure using the read images (e.g., configured to inputs, analyzes and detects abnormality of the read image, ¶0026), and a discharge unit (i.e., a stacker unit 13, Fig. 1) configured to discharge each of the printed sheets in a discharge mode that depends on a detection result of the printing failure (e.g., configured to eject normal printed matter/abnormal printed matter, ¶0021), wherein the discharge unit is configured to: discharge one or more printed sheets to a first discharge destination in a first discharge mode until the printing failure is detected (e.g., eject at least a sheet to a normal paper ejector 13a until abnormal printed matter is there, ¶0021, ¶0037), discharge a failure sheet in a second discharge mode in response to the printing failure being detected (i.e., if the printed matter is abnormal paper, then ejects via an abnormal paper ejector 13b, ¶0026, ¶0033, ¶0037), and discharge a reprinted sheet on which the same page as the failure sheet is printed to the first discharge destination (e.g., ejects a reprinting on which a page as the abnormal paper is ejected via a normal paper ejector 13a, ¶0037); but fails to teach that the read images are corresponding to images of a plurality of pages by reading printed sheets, the printed sheets being based on a printing job for printing the plurality of pages; and to detect a printing failure of each of the printed sheets.
e.g., read images are corresponding to a plurality of pages, ¶0142 - ¶0144, Fig. 10); and to detect a printing failure of each of the printed sheets (e.g., detecting an abnormality on each of the printed matter (pages), ¶0143).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printing system of Oki as taught by Tsukamoto since Tsukamoto suggested in ¶0142 - ¶0144, ¶0171 - ¶0172 and Fig. 10 that such modification of having plurality of pages would perform recovery printing for all sheet that has been found, such that there is no need to print all the pages again in order to make the correct image; accordingly, thereby the effect of eliminating waste and a shortened time until completion of creation of the correct image can be achieved and there is also the effect of surely reducing oversight.

With respect to claim 2, Oki in view of Tsukamoto teaches the discharge system according to claim 1, wherein the first discharge mode is a mode in which sheets are discharged to a first discharge position in the first discharge destination, and the second discharge mode is a mode in which sheets are discharged to a second discharge position shifted from the first discharge position in the first discharge destination (e.g., depending of an analysis result of detecting or not the abnormal paper, if the abnormal paper is not detected, then eject the paper(s) via the normal ejector 13a, as “first discharge mode”; but if the abnormal paper is detected, then eject the paper(s) via the abnormal paper ejector 13b, as “second discharge mode”, ¶0033, ¶0036 - ¶0037).

e.g. eject the reprinted paper including a page that is determined to be abnormal, and automatically perform recovery, as “third discharge mode”, ¶0037).

With respect to claim 4, Oki in view of Tsukamoto teaches the discharge system according to claim 1, wherein Tsukamoto teaches the discharge unit is configured to in the case where M copies (where M > 1) are designated for printing, if the printing failure is detected while N-th copy (where N < M) is being discharged, discharge the reprinted sheet immediately after discharging a printed sheet of the last page of the N-th copy (Tsukamoto: e.g., being M the number of pages (M = 12), if an abnormality is detected at least on page no. 5, this pages will be printed subsequently to (after) the last page, ¶0189, Figs. 10 - 12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printing system of Oki as taught by Tsukamoto since Tsukamoto suggested in Figs. 10 – 12 and ¶0189 that such modification of discharging the reprinted sheet immediately after last page would restore an abnormal sheet together in order to let the user that at least an abnormal sheet occurs and need to be replaced.

With respect to claim 5, Oki in view of Tsukamoto teaches the discharge system according to claim 1, wherein Tsukamoto teaches the discharge unit is configured to in the case where M copies (where M > 1) are designated for printing, if the printing failure is detected while N-th copy (where N < M) is being discharged, and printing of (N+1)th copy has already started, discharge one or more printed sheets of the Tsukamoto: e.g., being M the number of pages (M = 12), if the abnormality is detected as at page 5, but keeps printing for the pages 6 – 9, then discharge from the from 5 – 9 in order to start over from page 5, wherein the abnormality occurred, to page 12, Fig. 12, ¶0190).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printing system of Oki as taught by Tsukamoto since Tsukamoto suggested in Figs. 10 – 12 and ¶0190 that such modification of discharge one or more printed sheets of the (N+1)th copy to a second discharge destination, and thereafter discharge the reprinted sheet for the N-th copy to the first discharge destination would recover the remaining pages from the abnormal page in order to get them sorted or in order.

With respect to claim 6, Oki in view of Tsukamoto teaches the discharge system according to claim 1, wherein the first discharge mode is a mode in which sheets are discharged to the first discharge destination, and the second discharge mode is a mode in which sheets are discharged to a second discharge destination for failure sheets that is different from the first discharge destination (e.g., depending of an analysis result of detecting or not the abnormal paper, if the abnormal paper is not detected, then eject the paper(s) via the normal ejector 13a, as “first discharge mode”; but if the abnormal paper is detected, then eject the paper(s) via the abnormal paper ejector 13b, as “second discharge mode”, ¶0033, ¶0036 - ¶0037).

With respect to claim 7, Oki in view of Tsukamoto teaches the discharge system according to claim 6, wherein Tsukamoto teaches wherein the discharge unit is configured to: in the case where M copies (where M > 1) are designated for printing, if the printing failure is detected while N-th copy (where N < M) is being discharged, discharge, to a third discharge destination, a printed sheet of at least one Tsukamoto: e.g., refer to ¶0160, ¶0171 - ¶0172, ¶0184 - ¶0188, Figs. 10 – 15, wherein teaches multiple methods to perform recovery printing).

With respect to claim 7, Oki in view of Tsukamoto teaches the discharge system according to claim 7, wherein Tsukamoto teaches discharging the additional printed sheet to the first discharge destination includes discharging the reprinted sheet and a printed sheet on which the same page as the at least one remaining page is printed in the order of page numbers thereof, and discharging the additional printed sheet to the third discharge destination includes discharging printed sheets on which at least on preceding page that precedes the failure sheet and the same page as the failure sheet are printed in the order of page numbers thereof (Tsukamoto: e.g., refer to ¶0160, ¶0171 - ¶0172, ¶0184 - ¶0188, Figs. 10 – 15, wherein teaches multiple methods to perform recovery printing).  

With respect to claim 9, Oki in view of Tsukamoto teaches the discharge system according to claim 1, wherein the discharge system is connected, as a post-processing system, to an image forming apparatus that executes printing based on the printing job (Fig. 1 – in said printing system, an image forming apparatus can be connected subsequently to an in-line scanner unit 12, ¶0018).

With respect to claim 10, it's rejected for the similar reasons as those described in connection with claim 1.  The additional feature of print unit (i.e., a printer 51, Fig. 3) is taught in ¶0025 of Oki.



With respect to claim 12, arguments analogous to claim 1 are applicable. The use of a non-transitory computer-readable storage medium executed by at least a processor (CPU) as described in claim 12 is explicitly taught by ¶0027 of Oki.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Itou (U.S PG Publication No. 2019/0138254 A1)1
Morita (U.S PG Publication No. 2019/0149669 A1)2
Prinsen et al. (U.S PG Publication No. 2018/0345693 A1)3
Yanagawa (U.S PG Publication No. 2011/0179961)4


1This reference teaches if an image defect is detected, a CPU 301 performs a purge process to discharge paper sheet from which the defect has been detected and subsequent retained paper sheets onto a sub catch tray 311, which is different from a catch tray 310 that is normally used. When inspection ends, a recovery printing is performed.
2This reference teaches when an image is judged to be abnormal, a concerned sheet is determined as a waste sheet and, usually, a process such as stopping the output or discharging (purging) the waste sheet to a discharge destination different from that of a regular sheet is performed.
3This reference teaches instead of discharging all upstream images A3-A5 and B2-B5 on a duplex pass, a controller ejects or discharges only the sheets of the image set A associated with the rejected sheet A2, namely images A3-A5. The other image set B then continues via a print station to its output holder to complete an image stack for set B in the desired order. The respective images assigned to the discharged sheets for image set A are then rerouted by the controller to be reprinted to complete the sheet stack for image set A at its respective output holder. In this manner, the number of reprinted sheets is reduced, thereby decreasing the waste in both sheet and ink materials. Also, productivity is increased as less reprinting is required. Hence, the object of the present invention has been achieved.
4This reference is related to a printing apparatus having an inspection unit 40 provided with a retreat tray or the like (not shown) and configured to be able to discharge reprinted sheets while inserting the reprinted sheets in the original order, the printing is restarted from the interrupted page after completion of the reprinting. On the other hand, in the case of the printing apparatus not having a retreat tray or the like and configured unable to insert reprinted sheets in the original order, the printing is restarted from a page that follows the reprinted pages after completion of the reprinting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674